
	

113 HR 500 IH: Public Option Act
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 500
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an option for any citizen or permanent resident of the United
		  States to buy into Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Public Option
			 Act or the Medicare You Can Buy Into
			 Act.
		2.Universal
			 Medicare buy-in option
			(a)In
			 generalPart A of title XVIII
			 of the Social Security Act (42 U.S.C. 1395c et seq.) is amended—
				(1)in section 1818(a)
			 (42 U.S.C. 1395i–2(a)), by striking or 1818A and inserting
			 , 1818A, or 1818B; and
				(2)by inserting after
			 section 1818A the following new section:
					
						1818B.Universal buy-in(a)In
				general(a) Every individual
				who—
								(1)is a resident of
				the United States;
								(2)is either (A) a
				citizen or national of the United States, or (B) an alien lawfully admitted for
				permanent residence; and
								(3)is not otherwise
				entitled to benefits under this part or eligible to enroll under this part;
								shall be
				eligible to enroll in the insurance program established by this part. An
				individual may enroll under this section only in such manner and form as may be
				prescribed in regulations, and only during an enrollment period prescribed in
				or under this section.(b)Enrollment;
				coverageThe Secretary shall establish enrollment periods and
				coverage under this section consistent with the principles for establishment of
				enrollment periods and coverage for individuals under section 1818, except that
				no entitlement to benefits under this part shall be effective before the first
				day of the first calendar year beginning after the date of the enactment of
				this Act.
							(c)Premiums
								(1)In
				generalThe provisions of subsections (d)(1), (d)(2), and (d)(3)
				of section 1818 insofar as they apply to premiums (including collection of
				premiums) shall apply to premiums and collection of premiums under this
				section, except that—
									(A)paragraphs (4) and
				(5) of section 1818 shall not be applicable; and
									(B)the estimate of
				the monthly actuarial rate under section 1818(d) shall be computed and applied
				under this paragraph based upon costs incurred for individuals within each age
				cohort specified in paragraph (2) rather than for all individuals age 65 and
				older.
									(2)Age
				cohortsThe age cohorts specified in this paragraph are as
				follows:
									(A)Individuals under
				19 years of age.
									(B)Individuals at
				least 19 years of age but not more than 25 years of age.
									(C)Individuals at
				least 26 years of age and not more than 35 years of age.
									(D)Individuals at
				least 36 years of age and not more than 45 years of age.
									(E)Individuals at
				least 46 years of age and not more than 55 years of age.
									(F)Individuals at
				least 56 years of age and not more than 64 years of age.
									(d)TreatmentAn
				individual enrolled under this part pursuant to this section shall not be
				treated as enrolled under this part (or any other part of this title) for
				purposes of obtaining medical assistance for medicare cost-sharing or otherwise
				under title XIX.
							.
				
